Entries in books of account are evidence of facts which have actually transpired. Such entries do not first make facts of things which have never actually happened, and thereupon act as evidence thereof. They do not make facts — they evidence facts. They do not convert mental conceptions or legal theories into tangible *Page 287 
facts, as if such facts had actually happened. The balance of the amount actually due Howell as an individual is to be ascertained under that rule and under Section 539, Code 1930; and, except as expressly dealt with in the original opinion, all issues involved either on the direct or on the cross-appeal are left open for full investigation and determination by the chancery court at subsequent hearings after remand. With this understanding, the suggestion of error is overruled.
So ordered.